         Case 1:20-cr-10197-LTS Document 183 Filed 11/04/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )            No. 20-cr-10197-LTS-3
                                                )
WILSON GONCALVES-MENDES                         )

                         MOTION FOR RELEASE FROM CUSTODY

       Defendant Wilson Goncalves-Mendes (“Mr. Goncalves-Mendes”), in connection with his

detention hearing on October 30, 2020, hereby submits this response to the testimony of Agent

Michael Romeo (“Agent Romeo”) from the Bureau of Alcohol, Tobacco, and Firearms (“ATF”)

and the government’s argument at the hearing. See ECF No. 176 (“Defendant may file

something in addition upon review [of draft transcript (“transcript”) and report regarding search

warrant] and government may file reply.”)

       A transcript of a phone call on May 7, 2019 between codefendant Ricky Pina (“Pina”)

and Mr. Goncalves-Mendes was the subject of testimony by Agent Romeo at the hearing. While

the government had not disclosed the transcript to the defense prior to the hearing, the

government has since provided a copy of the transcript. See Transcript at Ex. A. Contrary to

Agent Romeo’s testimony and the government’s argument at the hearing, the transcript fails to

state that Mr. Goncalves-Mendes sold fifty-thousand dollars of drugs while on home

confinement. In fact, the transcript neither mentions drugs nor the term “fifty-thousand.”

       Rather, the transcript indicates that Mr. Goncalves-Mendes asked Pina if he knew “how

much I made already.” See id. When Pina inquires “[h]ow much,” Mr. Goncalves-Mendes

answers “fifty.” Both men agree that this occurred “[a]t the crib,” with Pina stating that men

“ain’t even doing that five years on the strip” and that, after Mr. Goncalves-Mendes “beat[s] that

case” for which he is detained at home, Pina and Goncalves-Mendes are going to “run it up.”

                                                                                                    1
         Case 1:20-cr-10197-LTS Document 183 Filed 11/04/20 Page 2 of 3




       While the government invites the Court to make an inference from the transcript, that

inference is far from established. Again, neither “drugs” (explicitly or in code) or “fifty-

thousand” are mentioned in the transcript. It is far from clear what the “fifty” mentioned by Mr.

Mendes-Goncalves even referred to, and – in any case – the number was “fifty” and not “fifty-

thousand.” Moreover, Agent Romeo testified that agents recovered approximately $600 when

agents searched Mr. Goncalves-Mendes’s Brockton home on June 16, 2020, a quantity far less

than the claimed “fifty-thousand.”

       Further, Agent Romeo testified erroneously when he stated that all of the suspected drugs

located at Mr. Goncalves-Mendes’s home were found in his bedroom. In fact, the suspected

fentanyl was found in a “stairwell leading to the basement,” not Mr. Goncalves-Mendes’s

bedroom. See Report of ATF Agent Christopher Scott at ¶ 7, attached at Ex. B. Like the other

alleged contraband, it is far from established that this fentanyl belonged to Mr. Goncalves-

Mendes. Moreover, the legality of the search of the basement – not specifically named or

described in the warrant – is subject to a viable motion to suppress evidence, along with the

search of the apartment.

       Finally, government counsel erred when he argued that Mr. Goncalves-Mendes could

obtain a passport and travel to Cape Verde. In fact, agents seized Mr. Goncalves-Mendes’s

passport during the search. See id. at ¶9. The government’s multiple misstatements concerning

the evidence casts yet further doubt on the conclusions the government asks the Court to draw.

       For the above reasons, as well as the reasons stated at the hearing, this Court should grant

Mr. Goncalves-Mendes’s request for release.




                                                                                                  2
        Case 1:20-cr-10197-LTS Document 183 Filed 11/04/20 Page 3 of 3




                                                  Respectfully Submitted,
                                                  WILSON GONCALVES-MENDES
                                                  By his attorney:

                                                  /s/ David J. Grimaldi
                                                  David J. Grimaldi
                                                  David J. Grimaldi, P.C.
                                                  BBO No. 669343
                                                  929 Massachusetts Avenue, Suite 200
                                                  Cambridge, MA 02139
                                                  617-661-1529 (tel)
                                                  857-362-7889 (fax)
DATE: November 4, 2020                            david@attorneygrimaldi.com

                                CERTIFICATE OF SERVICE

        I, David J. Grimaldi, hereby certify that a true copy of this motion was served on all
registered participants via CM/ECF this 4th day of November, 2020.

                                                  /s/ David J. Grimaldi
                                                  David J. Grimaldi




                                                                                            3
